DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-14, in the reply filed on July 14, 2022, is acknowledged.  Claims 1-8 and 15-20 are hereby withdrawn as non-elected.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: System 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite for the recitation that the binder has a loss on ignition of at least about 20% without specifying how said loss on ignition is measured.  Note the values of a property test can vary depending on test method parameters.  Looking to the specification for clarification is unhelpful since no description of a test method is disclosed.  Hence, claim 9 is rejected as indefinite.  Claims 10-14 are also rejected for their dependency thereupon.  
Claim 9 is also indefinite for the recitation of a “hot-wet%” property.  The scope of said property is unclear, as well as how said property is measured.  Note the values of a property test can vary depending on test method parameters.  Looking to the specification for clarification, the specification defines how hot-wet% is calculated from a cross-machine direction wet and dry tensile strengths.  However, the specification only states the tensile strengths are “measured using an ASTM method by an Instron machine” (section [0050]) without specifying what ASTM method is employed.  Hence, claim 9 is rejected as indefinite.  Claims 10-14 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 5,902,663 issued to Justesen et al., US 6,432,482 issued to Jaffee et al., US 2007/0149078 issued to Nandi et al., and US 2021/0047508 issued to Zheng et al.
Claessen discloses a carpet tile having improved dimensional stability (abstract).  The carpet tile 10 comprises a fibrous, pile face 12 tufted into a primary backing 14 (i.e., applicant’s at least one backing coupled with the pile fabric layer), a hot melt composition backing layer 18 (i.e., applicant’s “secondary” backing), a glass fiber tissue reinforcement layer 26 embedded therein, and a secondary backing comprising two fibrous sheet layers 20 and 22 (abstract, col. 3, lines 58-68, col. 4, lines 41-43, col. 6, lines 13-38, and Figure 1).  The tufted primary backing may include a precoat to enhance the tuft-lock of the fibrous pile (col. 3, lines 58-63).  
The two layer secondary backing comprises a first lightweight, porous glass fiber tissue sheet (i.e., wet-laid nonwoven) layer 20 and a second porous, nonwoven fibrous sheet layer 22 (abstract, col. 2, lines 17-28, col. 6, lines 30-38, and Figure 1).  The glass fiber layer 20 is adjacent to the backing layer 18 such that the hot melt composition penetrates and saturates said glass fiber layer 20 and partially penetrates the second fibrous layer 22 (col. 2, lines 17-28).  The hot melt layer preferably penetrates only 20-50% of the second fibrous layer 22 such that the exterior surface is essentially free of hot melt (i.e., the hot melt does not strike through to the exterior surface (col. 2, lines 31-42).  
The glass fiber tissue layer 20 preferably comprises fiberglass fibers having a diameter of about 8-15 microns and is resin bonded (col. 4, lines 53-56, col. 4, line 66-line 4, and col. 6, lines 30-33).  Said glass fiber layer 20 has a basis weight of 25-80 g/m2 and a thickness of about 20-80 mils (0.5-2 mm) (col. 4, line 66-col. 5, line 2).  
The nonwoven fibrous sheet layer 22 (i.e., applicant’s glassless nonwoven mat) may be lightweight, tissue type nonwoven (i.e., wet-laid nonwoven) or a spunbond nonwoven, made of synthetic (i.e., polymeric) fibers, such as polypropylene (i.e., polyolefin) or polyester fibers or mixtures thereof, and may be bonded by a resin binder (col. 5, lines 6-32). The fibrous sheet layer 22 may have a basis weight of about 20-100 g/m2 and a thickness of about 15-65 mils (about 0.38-1.6 mm) (col. 5, lines 12-18).  
Thus, the Claessen reference teaches applicant’s claims 9, 10, and 14 with the exceptions (a) the polymeric fibers of layer 22 have a linear density of about 1.0-4.0 denier, (b) said polymeric fibers have a length of about 6-25 mm, (c) the binder has a loss on ignition of at least about 20%, and (d) the glassless wet laid nonwoven has a hot-wet% of at least about 20%. 
Regarding exceptions (a) and (b), Claessen fails to explicitly teach a suitable linear density or length for the polymeric fibers of the nonwoven.  As such, one must look to the prior art for guidance on suitable deniers and lengths for synthetic fibers employed in nonwoven secondary backings for carpets.  For example, Justesen teaches a carpet floor covering including a nonwoven secondary backing comprising staple fibers having a length of 20-200 mm and a linear density of 1.5-50 dtex (1.35-45 denier) (abstract and col. 6, lines 18-22). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select fibers as taught by Justesen having a denier range of 1.35-45 and a length of 20-200, which overlap applicant’s claimed ranges, for the synthetic fibers of Claessen’s nonwoven fibrous sheet layer 22 since said denier range and length are known to be suitable for nonwoven secondary carpet backings. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, exceptions (a) and (b) are rejected as being obvious over the cited prior art.  
Regarding exception (c), while the Claessen reference fails to teach the binder has a loss on ignition (LOI) of at least about 20%, such binders are known in the art of wet laid nonwovens.  For example, Jaffee discloses a method of making multiple layer wet laid nonwoven mats suitable for reinforcement and dimensional stabilizers for laminate products (abstract). The nonwoven comprises at least two layers with a body layer and a surface layer having fine fibers, wherein the fibers of both layers are bonded together and to each other with the same resin binder (abstract).  Jaffee teaches the nonwoven is preferably made of glass fibers, but states the invention is applicable to nonwovens made of other fibers including polymeric fiber nonwovens or nonwovens made of a blend of fibers (col. 5, lines 31-34 and 49-54).  The binder may be an urea formaldehyde (UF), melamine formaldehyde (MP), polyester, acrylic, or polyvinyl acetate binder (col. 5, lines 55-60).  Working examples of the invention include fire resistant mats and mats have a low permeability and include an acrylic resin binder, wherein the dried and cured mat had sufficient binder to produce an LOI of about 25 wt.% (col. 8, lines 6-8).  
Additionally, Nandi discloses wet laid nonwoven fiberglass mats, although the invention is equally applicable to nonwovens of other fibers including polymeric fibers (abstract and sections [0025]-[0027]).  The fibers are bound with a resinous binder, such as urea formaldehyde, acrylic, or melamine resins (section [0029]).  A preferred binder is an acrylate copolymer binder, HycarTM 26138 (section [0030]), which is also a preferred binder disclosed by applicant (specification, section [0022]).  Nandi teaches the amount of binder left in the mat after manufacture can be determined by measuring the loss on ignition (LOI) (section [0031]).  The preferred LOI amount is 15-35 wt.%, more preferably 20-30 wt.% (section [0031]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an amount of binder in the wet laid nonwoven layer 22 of Claessen, as measured by an LOI of more than 20%, as taught by Jaffee and Nandi, in order to sufficiently bind the wet laid fibers together.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (c) is held to be obvious over the cited prior art.  
Regarding exception (d), while the prior art discussed does not teach a hot-wet% tensile strength of at least about 20%, binder compositions providing such a hot-wet% in wet laid nonwovens are known in the art.  For example, Zheng discloses a binder composition comprising a starch modified urea-formaldehyde resin (abstract and section [0008]).  Figure 1 shows a graph of such binder compositions including samples having a hot-wet tensile strength of 20% or more.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a binder, such as that disclosed by Zheng, for the binder of Claessen in order to provide a hot-wet% of at least about 20% in order to provide sufficient tensile strength in hot, humid environments (Zheng, section [0004]).  Therefore, exception (d) and claims 9, 10, and 14 are rejected as being obvious over the cited prior art.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 5,902,663 issued to Justesen et al., US 6,432,482 issued to Jaffee et al., US 2007/0149078 issued to Nandi et al., and US 2021/0047508 issued to Zheng et al., as applied to claim 9 above, and in further view of US 5,204,155 issued to Bell et al.
Claessen fails to teach the presence of an adhesive on the exposed backside of the wet laid synthetic fiber nonwoven secondary backing layer 22.  However, such adhesive coatings are well known in the art of carpet tiles for use in installation of said carpet tiles.  For example, Bell teaches carpet tiles are known to have pressure-sensitive adhesive coatings on the underside thereof for securing the tile to a flooring substrate (col. 1, lines 37-41).  Bell’s own carpet tile may comprise a secondary backing of a single nonwoven sheet of polyester, polypropylene, or a combination thereof or a composite of said nonwoven sheet in combination with a glass tissue sheet as disclosed by Claessen (col. 5, lines 27-34).  Said secondary backing may include a pressure-sensitive adhesive coated on the exposed surface thereof and a release sheet thereover to permit the self-adhesive installation of the carpet tile to a flooring substrate (col. 5, lines 21-27).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pressure-sensitive adhesive to the underside of the modified Claessen carpet tile in order to allow for self-adhesive installation of the carpet tile as is known in the art and evidenced by Bell.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 11 is rejected as being obvious over the cited prior art. 
Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 5,902,663 issued to Justesen et al., US 6,432,482 issued to Jaffee et al., US 2007/0149078 issued to Nandi et al., and US 2021/0047508 issued to Zheng et al., as applied to claim 9 above, and in further view of US 2017/0288188 issued to Dietz, III et al.
Claessen, Justesen, Jaffee, Nandi, and Zheng fail to teach the use of a wettability additive, such as a glycol ester, in an amount of 0.01-3.0% by weight in the glassless wet laid nonwoven mat.  However, the use of such wettability additives (e.g., surfactant or hydrophilic agent) are known in the art of wet laid nonwovens.  For example, Dietz discloses glass fiber wet laid nonwovens comprising glass fibers and a binder composition, wherein mat also includes a hydrophilic agent to increase the wettability of said wet laid mat (abstract and section [0007]).  The wet laid mat may also include polymeric fibers (section [0030]).  Suitable hydrophilic agents include a hydrophilic glycol ester, such as polyethylene glycol ester (section [0035]).  The hydrophilic agent may be added in an amount of 1-5 wt.% of the total binder composition applied to the wet laid mat (section [0033]).  Note an exemplary wet laid mat includes 5-30 wt.% binder composition (section [0057]), which would result in 0.05-1.5 %wt. of the wet laid nonwoven mat. Alternately, said hydrophilic agent may be applied to the surface of the cured wet laid mat (section [0033]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a wetting agent, such as a glycol ester, in an amount of 0.05-1.5 %wt. of the wet laid nonwoven mat of the modified Claessen nonwoven layer 22.  Motivation to do so would be to increase the hydrophilicity of the polymeric fibers, which are known to generally hydrophobic in nature, wherein said increase in hydrophilicity would enhance the binding of binder composition to the polymeric fibers, resulting in an improvement in binder strength.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 12 and 13 are rejected as being obvious over the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 1, 2022